 

10
11
12
13
14
15
16
7
18
19
20
21
22
23

24

 

 

 

Case 2:19-cv-02039-JLR Document 19 Filed 02/19/20 Page 1 of 4

HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

 

AT SEATTLE
LYDIG CONSTRUCTION, INC., NO. 2:19-CV-02039 JLR
Plaintiff, STIPULATION REQUESTING 45-
DAY EXTENSION OF (
Vv. DEADLINES IN DKT. # 9 ANd
Oder.
INDIAN HARBOR INSURANCE 7
COMPANY, " ~ NOTE ON MOTION CALENDAR:
February 19, 2020
Defendant.
I. STIPULATION

The parties have conferred regarding the deadlines set forth in Court’s Order
Regarding Initial Disclosures, Joint Status Report and Early Settlement (Dkt. # 9). The
patties are requesting a 45-day extension of the deadlines in Dkt. # 9. An underlying
arbitration took place between plaintiff and separate entities, Nordholm Rentals, Gregory E.
Nordholm P.S., and Gregory Nordholm, all insured by defendant, and the award is expected
to be issued no later than March 2, 2020. Upon receipt of the same, the parties will have the
necessary information to determinate whether to pursue an early mediation. This will in turn
determine whether the parties should move forward with Initial Disclosures and the Joint
Status Report. Moreover, the arbitration award will provide the framework of the disputed

issues to be addressed by the parties in the subject litigation. Consequently, the specific

STIPULATION REQUESTING 45-DAY EXTENSION OF ' Ashbau gh Beal
DEADLINES IN DET. #9 - 1 701 FIFTH AVE,, SUITE 4400
(NO, 2:19-CV- 02039 JLR) SEATTLE, WA 98104

"T. 206,386.5000 Fi 206.344.7400

ie

 

 
 

10
i
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

 

Case 2:19-cv-02039-JLR Document 19 Filed 02/19/20 Page 2 of 4

discovery required by the Initial Disclosures and the topics to be addressed in the Joint Status
Report will be heavily influenced by the substance of the arbitration award. The parties
believe this in the best interests of judicial economy and constitutes good cause under FRCP
16(b)(4) for the purpose of extending the deadlines in Dkt. # 9.

DATED this 19 day of February, 2020.

 

 

 

 

 

ASHBAUGH BEAL DUANE MORRIS

By s/ Robert 8. Marconi By s/ Galina K. Jakobson

Robert 8. Marconi, WSBA #16369 Daniel B. Heidtke, WSBA #51034
bmarconi@ashbaughbeal,com dbheidike@duanemorris.com
Rebecca S. Ashbaugh, WSBA #38186 Galina K. Jakobson, #49501
bashbaugh@ashbaughbeal.com pkjakobson@duanemorris.com
Attorneys for Plaintiff Max H. Stern, Pro Hac Vice

mhstern@duanemorris.com
Attorneys for Defendant

DUNN & BLACK ._

By s/ Richard T. Wetmore

Richard T, Wetmore, WSBA #40396
rwetmore@dunnandblack.com
Attorneys for Plaintiff

II. ORDER

IT IS SO ORDERED.

| Yu
DATED this 2.0. day of February, C \

JUDGE JAMES L. ROBART
United States District Judge

STIPULATION REQUESTING 45-DAY EXTENSION OF Ashbaugh Beal

DEADLINES IN DRT, # 9 - 2 7OL AFTH AVE, SUITE 4400
(NO, 2:19-CV- 02039 TLR) SEATTLE, WA 98104

“Y. 206.586,5900 Fi 206.844.7400

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-cv-02039-JLR Document 19 Filed 02/19/20 Page 3 of 4

Presented by:
ASHBAUGH BEAL

By s/ Robert 8. Marconi

Robert S. Marconi, WSBA #16369
bmarconi@ashbaughbeal.com
Rebecca 8. Ashbaugh, WSBA #38186
bashbaugh@ashbaughbeal.com
Attorneys for Plaintiff

DUANE MORRIS

By s/ Galina K. Jakobson

Daniel B. Heidtke, WSBA #51034
dbheidtke@duanemortis.com —
Galina K. Jakobson, #49501
gkjakobson@duanemorris.com
Max H. Stern, Pro Hae Vice
mhstern@duanemorris.com
Attorneys for Defendant

DUNN & BLACK

By s/ Richard T. Wetmore

Richard T. Wetmore, WSBA #40396
rwetmore@dunnandblack.com
Attorneys for Plaintiff

STIPULATION REQUESTING 45-DAY EXTENSION OF

DEADLINES IN DKT, #9 - 3
(NO. 2:19-CV- 02039 JLR)

Ashbaugh Beal
7QL FIFTH AVE, BUTTE 4400
SEATTLE, WA 88104

“Ff 206.396.5800 Fi 206,344,700

 

 
Case 2:19-cv-02039-JLR Document 19 Filed 02/19/20 Page 4 of 4

CERTIFICATE OF SERVICE
I hereby certify that on February 19, 2020, 1 electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system, which will send

 

10
11
12
13
14
15
16
17
18
19
20
21

22

23

24

 

 

notification of such filing to the following:

Daniel B. Heidtke
dbheidtke@duanemorris.com
Galina Is. Jakobson
gkjakobson@duanemorris.com
DUANE MorRRIS

801 Second Ave., Suite 800
Seattle, WA 98104

Attorneys for Defendant

Max H. Stern, Pre Hac Vice
mhstern@duanemorris.com
DUANE Morris

One Market Plaza, Spear Tower
Suite 2200 oe,
San Francisco, CA 94105
Attorneys for Defendant

Richard T. Wetmore
rwetmore(@dunnandblack.com
DUNN & BLACK

111 North Post, Ste, 300
Spokane, WA 99201

Attorneys for Plaintiff —

The foregoing is true and correct to the best of my knowledge and belief.

Dated February 19, 2020, at Seattle, Washington.

s/ Citty Brugalette

Citty Brugalette, Legal Assistant —

STIPULATION REQUESTING 45-DAY EXTENSION OF
DEADLINES IN DET. #9 - 4
(NO, 2:19-CV- 02039 JLR}

Ashbaugh Beal

7O! FIFTH AVE., SUITE 4400
SEATTLE, WA 28104
T, 206.486.6900 F 206.344.7400

 

 
